Opinion by
Judge Barker
Affirming.
The appellant, Robert Mathley, was indicted by the grand jury of Daviess county, charged wih the murder of Emma "Watkins. Upon trial he was found guilty by the jury, and his pnuishment fixed at death. To reverse the judgment based upon this verdict he has appealed to this court.
The facts necessary to illustrate the questions of law arising upon the record are as follows: The appellant, who is a widower, became enamored of Emma Watkins, a girl of 17 or 18 years of age. According to the evidence, for a time, at least, they were engaged to be married, and perhaps (although this was not material) there had been illicit relations between them. It is further shown that he was exceedingly desirous of marrying the girl, and was probably jealous of her. Deceased had been employed in the home of appellant, who was keeping house with his mother, but at the time of the killing she was not in his service, but yras visiting the house of William Warren, where the tragedy took place. On the 26th day of June, 1904, the appellant, Emma Watkins, James Gregson, Mrs. William Warren and William Warren, were all at the house of the latter in Owensboro, Ky. James Gregson was showing some attention to Emma Watkins, but after a short while h,e and William Warren left th'e house, taking opposite directions. Appellant, after the departure of G-regson and Warren, sought to obtain the promise of the girl to marry him, but this she refused to give, saying, in substance, that she had loved him at one time, but since he had threatened to shoot her she no longer loved him, Without giving in detail their *395conversation, appellant said to the girl she might as well marry him, as she should not marry any one else. After being absent a short while, James Greg-son returned to the house, whereupon the appellant, without any warning or apparent cause, drew a revolver, and fired two shots, one mortally wounding James Gregson, and the other hilling Emma Watkins. Gregson ran out of the house, and fell in the street. The girl ran into the kitchen, and there fell dead. Appellant, pistol in hand, sat down on the kitchen floor beside the dead body of his victim, where he remained until arrested and disarmed by the police officers.
The theory of the Commonwealth is that the killing was the result of jealousy; that of the defense that it was caused by insanity. Among the grounds for reversal it is urged that the court erred in admitting one of the witnesses (a physician) to testify that he was consulted professionally by Emma Watkins some time before her death, and that in response to a direct question from him she said she was pregnant, and had been so for three months. This is objected to as hearsay, and, admitting for the purposes of the case that it is justly subject to that criticism, it was not prejudicial to the substantial rights of appellant, for the reason that Mrs. William Warren had already testified, without objection, that the girl had made the same statement to her. Some time before her death, Will Gregson, a brother of ‘'ames, while confined in jail, wrote several letters to Emma Watkins, which show that he was also in love with her, and that he claimed to have had illicit relations with her. . These letters were taken from the possession of appellant at the time of his arrest. He admitted they were given him by Emma Watkins as they were received, and that he knew their *396contents. As these letters tend to establish a cause for jealousy on his part, and thus furnish a motive for the killing, they were clearly admissible in evidence.
Instructions Nos. 7 and 8, which are complained of, aive as follows:
“No. 7. The court further instructs the jury that the law presumes every man sane until the contrary is shown by the evidence, and before the defendant can be excused on the grounds of insanity the jury must believe from the evidence that the defendant at the time of the killing was without sufficient reason to know what he was doing, or that, as the result of mental unsoundness, he had not then sufficient will power to govern his action by reason of some insane impulse which he could not resist or control.
“No. 8. The court further instructs the jury that, although they may believe from the evidence that the defendant at the time of the killing of Emma Watkins was without sufficient power to govern his action by reason of some impulse which he- could not resist or control, yet if they further believe from the evidence that such lack of reason to know right from wrong, or such insufficient will power to govern his • actions or to control his impulses, arose alone from voluntary drunkenness, but not from unsoundness of mind, they should not acquit the defendant on the grounds of insanity. ’ ’
Instruction No. 7 is objected'to because it places the burden of proving his own insanity upon the accused. This instruction is approved in Abbot v. Commonwealth, 107 Ky., 624, 21 Ky. Law Rep., 1372, 55 S. W., 196; Ball v. Commonwealth, 81 Ky., 662, 5 Ky. Law Rep., 787; Brown v. Commonwealth, 14 Bush, 400, and Wright v. Commonwealth, 72 S. W., 340, *39724 Ky. Law Rep., 1838, and must now be considered as affording when applicable, the correct rule.
Instruction No. 8 is criticised because, it is said that it takes from the jury the right to find the defendant insane, although his mind may have been so diseased by long drunkenness as to deprive him of the power of knowing right from wrong, or of will power sufficient to govern his actions, provided this condition was superinduced alone from voluntary drunkenness. If the infei~ence which counsel draw from the language of the instruction in question is' correct, their objection to it is well founded; but an analysis of it shows that it clearly distinguishes between the lack of reason or will power arising from voluntary drunkenness and the want of these mental powers arising from unsoundness of mind. The instruction tells the jury plainly that, if appellant’s lack of reason or will power arose alone from voluntary drunkenness, but not from unsoundness of mind, they should not acquit him on the grounds of insanity. This, instruction is copied from one approved by this court in Wright v. Commonwealth, supra, and we adhere to it as a sound exposition of the law on the subject of which it treats.
Appellant further complains that the court failed to expressly instruct the jury as to the presumption of innocence. Assuming that ordinarily this instruction is necessary and proper, the rights of appellant were not injured by its absence in this case.
Here there is no dispute as to the homicide having been committed by appellant without legal excuse or justification. That he shot the girl dead without provocation is admitted. His only defense is insanity, and as to this we have, seen that the rule is well settled in this State that one charged with crime is presumed to be sane until the reverse is established by evidence.
*398There are other errors assigned, but we do not think them of sufficient merit to require special notice. The instructions of the court, except as herein set forth, are not criticised, and they properly state the law of the case. As was stated frankly by counsel in the argument at bar, this homicide Was either one of atrocious and brutal murder or the appellant was insane. His insanity, therefore, was the one real, substantial question in the case. There- was evidence both for and against him on this proposition, and the jury, who were the final arbiters as to the facts, found this issue against him. A careful reading of the record convinces us that appellant had a fair and impartial trial at the hands of both the court and jury, and that his defense was fully presented by the able and loyal counsel appointed for him is abundantly shown both in the record and the argument at bar.
Perceiving no substantial error in the record, the judgment is affirmed.